J-A03019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WELLS FARGO BANK, N.A., AS THE                     IN THE SUPERIOR COURT OF
TRUSTEE FOR THE REGISTERED                               PENNSYLVANIA
HOLDERS OF THE GE BUSINESS LOAN
TRUST CERTIFICATES, SERIES 2005-2

                            Appellee

                      v.

PREMIER HOTELS GROUP, LLC

                            Appellant                  No. 941 MDA 2016


                Appeal from the Order Entered May 10, 2016
            In the Court of Common Pleas of Lackawanna County
                     Civil Division at No(s): 2015-05776


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

DISSENTING MEMORANDUM BY LAZARUS, J.:                   FILED JULY 10, 2017

      I respectfully dissent.          The absence of a Rule 1925(a) opinion

addressing Premier’s issues on appeal is neither fatal to our review nor

necessary for quashal or dismissal, and thus, we need not remand to the

trial court for the preparation of such.

      A proper grant of summary judgment depends upon an evidentiary

record that either:        (1) shows the material facts are undisputed or (2)

contains insufficient evidence of facts to make out a [prima facie] cause of

action or defense. See Creazzo v. Medtronic, Inc., 903 A.2d 24, 28 (Pa.

Super. 2006). On appeal from a grant of summary judgment, the issue of

whether there are genuine disputes of material fact presents a question of

law, reviewed de novo; appellate scope of review, to the extent necessary to
J-A03019-17



resolve the legal question, is plenary. Toy v. Metropolitan Life Ins. Co.,

928 A.2d 186 (Pa. Super. 2007). Further, the meaning of an unambiguous

written instrument presents a question of law for resolution by the court,

and is subject to de novo review.              See Seven Springs Farm, Inc. v.

Croker, 801 A.2d 1212, n.1 (Pa. Super. 2002).

        Here, Wells Fargo avers that “there exist[s] a valid promissory

note signed by the maker; (2) there remains a balance due on the

[promissory note]; and (3) demand on [Premier] for payment has been

made and refused, leaving [Premier] in default.”          Brief of Appellee, at 10

(emphasis added).        Premier does not dispute that it is a signatory to the

promissory note or that it is in default, and thus, it has not raised a genuine

dispute of a material fact.1

        Accordingly, the absence of a Rule 1925(a) opinion does not preclude

our review of the record, which contains the unambiguous promissory note

at issue.2    Therefore, if we deem it appropriate to reach the merits of
____________________________________________


1
  Premier’s claims on appeal suggest that a separate, albeit related, federal
foreclosure action that was settled prior to the commencement of the instant
action, creates a genuine issue of material fact. However, Premier does not
contest the existence of a valid promissory note, the balance on the note, or
that it is in default.
2
    The Promissory Note provides in relevant part:

        Premier Hotels Group LLC (“Borrower”) promises to pay to
        General Electric Capital Corporation (“Lender”), or order, in
        lawful money of the United States of America, the principal
        amount of Four Million Four Hundred Thousand & 00/100 Dollars
(Footnote Continued Next Page)


                                           -2-
J-A03019-17



Premier’s claim, we need not rely on the reasoned basis provided by the trial

court in a Rule 1925(a) opinion; this would be true even if the trial court had

filed a Rule 1925(a) opinion.         See Cooke v. Equitable Life Assur. Soc.,

723 A.2d 723 (Pa. Super. 1993) (reasoning of trial court was not crucial to

determination of interpretation of written instrument where trial court failed

to comply with Rule 1925(a)).3




                       _______________________
(Footnote Continued)

      ($4,400,000.00) together with interest on the unpaid balance
      from September 26, 2005, until paid in full.

Promissory Note, 9/26/05, at 1. See Erie Ins. Exchange v. Conley,
29 A.3d 389 (Pa. Super. 2011) (courts must give meaning to clear and
unambiguous contract provisions unless to do so would be contrary to
clearly expressed public policy).
3
  It is also well within our power to sua sponte quash and/or dismiss
Premier’s appeal without remanding this matter to the trial court if we find
its claims on appeal are meritless, waived and/or commit legal error. See
Pa.R.A.P. Rule 2101.



                                            -3-